McLaughlin,'J.
(concurring):
I concur in the opinion of Mr. Justice Clarke, except in so far as he holds (1) that a defense under section 326 of the ■ Negotiable Instruments Law is not pleaded, and (2) in the construction which he puts upon such section.
*748This section provides that “No hank shall he liable, to a depositor for the payment by it of a forged or raised check unless within, one year after the return to the depositor of the voucher of such payment such dépositor shall notify the hank that the check so paid was forged or raised.” (Gen. Laws, chap. 50 [Laws of 1897, chap. 612], § .326, added by Laws of 1904,' chap. 287; now Consol. Laws, chap. 38 [Laws of 1909,-’ chap. 43], § 326.) .
(1) In the second defense it is alleged that on December 29, 1905, the New York Investment and Improvement Company drew its check on the defendant for $70,000, and on January 2, 1906, drew another check for $5,000; that on May 5, 1906, the pass hook of the investment and improvement company was balanced and delivered, together with the two checks, and that no objection to said account was made until on or about the 17th of May, 1907. The third defense incorporates in substance the foregoing facts, and alleges .in addition that long subsequent to the delivery of the pass book and checks claim was made by the plaintiff that one of the signatures on the checks was a forgery. The fourth defense incorporates all of the allegations of fact contained in the second defense, and in addition alleges that the checks in question bore signatures which purported to be those of Spier and Lauterbach, who were respectively the president, and treasurer of the investment and improvement company, and were authorized to sign the same; that on receipt of the pass book and vouchers the depositor made no examination of the account, and failed to notify the. defendant that the name of its treasurer to said checks was a forgery, until on or about May 17, 1907. .
The Code of Civil Procedure prescribes what an answer shall contain (§ 500) — a general or specific denial of each material allegation of the complaint controverted by the defendant, or of any knowledge or information thereof sufficient to form a belief, and a statement of any new matter constituting a defense or counterclaim in ordinary and concise language, without repetition.
Here, as it seems to me, the answer states all the facts necessary to bring the case within the section of the Negotiable-Instruments Law referred to. What other facts should be set *749forth ? It is unnecessary in a pleading to recite or even refer to a public statute of our own State, because tbe court takes judicial notice of its existence. (O’Brien v. Kursheedt, 79 Hun, 615; Schradin v. N. Y. C. & H. R. R. R. Co., 124 App. Div. 711; affd., 194 N. Y. 534; McHarg v. Eastman, 35 How. Pr. 205; Smith v. Merwin, 15 Wend. 184.) All that is required to bring a case within the statute is to set out the necessary facts, and if this be done, then the statute will be applied. The facts necessary to bring this defense within the terms of the statute are, I think, alleged.
(2) To entitle the plaintiff to recover — payment of the checks having been made upon a forged signature — he had to allege and prove that within one year after the vouchers were returned the required notice was- given. This is a- condition precedent; it is an essential element of plaintiff’s cause of action. The statute I do not think is analogous to the Statute of Limitations, the Statute of Frauds or other statutes which a defendant must set up as a defense pr be deemed to have waived it. To my mind it is much more closely analogous to the provisions in the standard policy of insurance prescribed by statute, that no action can be maintained upon such policy unless proofs of loss are served within a specified time, which it is settled is a condition precedent to be alleged and proved by the plaintiff. Such I think is the clause quoted from the statute. It is an essential element of plaintiff’s right to recover-upon a forged or raised check that notice in due time shall have been given the depository. ' The defendant alleged affirmatively that the notice was not given. It doubtless was unnecessary for the defendant to do this. It, however, was proper to call the plaintiff’s attention to the fact that it had failed to give the required notice, and having done so in advance of the trial it does not now lie with the plaintiff to say that the defendant is not in a position to take advantage of the fact that the plaintiff has failed to allege or prove a proper notice.
I think the judgment is right and should be affirmed, with costs.
Dowling, J., concurred.